     Case 1:18-cv-05680-LDH-SJB Document 54 Filed 01/31/20 Page 1 of 1 PageID #: 477
  NESEI~OFF&                                    Ira S. Nesenoff
                                                Andrew T. Miltenberg
                                                                                 Barbara H. Trapasso
                                                                                 Tara J. Davis
                                                                                                                  Philip A. Byler
                                                                                                                  Senior Litigation Counsel
  MILTENBERGLI~~                                Stuart Bernstein
                                                                                 Diana R. Warshow                 Rebecca C. Nunberg
                                                                                 Gabrielle M. Vinci               Counsel
A ~r~~~oizNi~~,~s n7~ L~~w
                                                                                 Kara L. Gorycki                  Jef~'rey S. Berkowitz
nmllplaw.com                                                                     Cindy A. Singh                   Counsel
                                                                                 Nicholas E. Lewis                Marybeth Sydor
                                                                                 Adrienne ll. Levy                Title IX Consultant
                                                                                 Ryaan Nizam
                                                                                 Fegina M. Federico

                                                                     January 31, 2020

   VIA ELECTRONIC FILING
   The Chambers of the Honorable Judge LaShann DeArcy Hall
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                         Re:     Elliott v. Donegan, et al.; Case No. 1: 18-cv-05680-LDH-SJB

   Dear Judge DeArcy Hall,

          We represent Stephen Elliott ("Plaintiff') in the above-referenced matter and submit this letter
  to respectfully request clarification as to the Court's Scheduling Order docket entry, dated January 29,
  2020("Scheduling Order"). In the Scheduling Order, pertaining to Defendant Donegan's Motion to
  Dismiss the Second Amended Complaint(Docket No. 40, the "Motion to Dismiss") the Court directs,
  "Oral argument on the issue of Plaintiff's status as alimited-purpose public figure shall be held on
  February 7, 2020..." Respectfully, and out of an excess of caution, Plaintiff writes Your Honor simply
  to confirm that the oral argument scheduled for February 7 will be on all issues pertaining to Plaintiff's
  alleged status as alimited-purpose public figure—e.g., if Plaintiff was alimited-purpose public figure,
  has Plaintiff adequately alleged actual malice?—and not only the single issue of whether Plaintiff was
  or was not alimited-purpose public figure. In addition, Plaintiff respectfully writes to confirm that
  oral argument will not be heard on issues not pertaining to Plaintiff's status as alimited-purpose public
  figure, such as immunity under Section 230 of the CDA.

           If Plaintiff is mistaken in either of these conclusions, Plaintiff apologizes to the Court and
   respectfully requests clarification. If the Court would prefer a brief phone conference with the parties,
   the undersigned would be happy to coordinate with all counsel at a time convenient for the Court, on
   Monday afternoon or another time thereafter. We thank Your Honor for the Court's continued
   guidance and consideration in this matter

                                                                     Very truly yours,
                                                                     NESENOFF & MILTENBERG,LLP


                                                                       By:/s/ ~~rera 2./1~ltlE¢a6er~
                                                                            Andrew Miltenberg, Esq.

   CC: All Counsel(Via ECF)

                                                                    1
NEW YORK           I   363 Seventh Avenue   I   Fifth Floor       New i'ork, NY 10001   ~   T: 212.736.4500   ~   F: 212.736.2260
BOSTON             ~   101 Federal Street   ~   19`h Floor        Boston, MA 02110      ~   T: 617.209.2188
